—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 7, 1995 (People v Stevens, 218 AD2d 678), affirming a judgment of the Supreme Court, Queens County, rendered March 2, 1994.
*641Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Copertino, Pizzuto and Krausman, JJ., concur.